--------------------------------------------------------------------------------

Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

          This Agreement and Plan of Merger (“Agreement”) is dated September 5,
2007, by and among Wescorp Energy, Inc., a Delaware corporation (“Wescorp”),
Strategic Decision Sciences, USA, Inc., a Texas corporation (“USA”) and Scott
Shemwell (the “Shareholder”). Wescorp, USA and the Shareholder are sometimes
referred to individually as a “Party” and collectively as the “Parties.”

RECITALS

          A.      Wescorp is a corporation duly organized and existing under the
laws of the State of Delaware.

          B.      USA is a corporation duly organized and existing under the
laws of the State of Texas. USA has two wholly-owned subsidiaries: (i) Strategic
Decisions Sciences LLC and (ii) Critical Systems Solutions LLC (collectively,
the “Subsidiaries” and each a “Subsidiary”). For purpose of this Agreement, the
term “Companies” shall be used to collectively refer to USA and the
Subsidiaries.

          C.      Except as otherwise provided herein, it is the intention of
the parties to this Agreement that the Merger provided for herein be treated as
a “reorganization” under Section 368(a) of the Internal Revenue Code of 1986, as
amended (the “Code”).

          D.      The respective Boards of Directors of each of Wescorp and USA
have determined that it is in the best interests of their respective company and
their stockholders to consummate the Merger (as defined below) provided for
herein.

          E.      Shareholder owns 100,000 shares of the common stock, $0.01 par
value per share, of USA (“USA Common Stock”), which constitutes one-hundred
percent (100%) of the issued and outstanding capital stock of USA.

          In consideration of the foregoing and of the covenants and agreements
set forth in this Agreement, the parties, intending to be legally bound, agree
as follows:

ARTICLE I
THE MERGER

          Section 1.1. The Merger.

                    (a)      The Merger. Subject to the terms and conditions of
this Agreement, at the Effective Time (as defined below), USA shall merge with
and into Wescorp in accordance with the applicable provisions of the Delaware
General Corporation Law (“DGCL”) (the “Merger”), the separate corporate
existence of USA shall cease and Wescorp shall survive and continue to exist as
a corporation incorporated under the DGCL (Wescorp, as the surviving corporation
in the Merger, sometimes being referred to herein as the “Surviving
Corporation”).

                    (b)      Name. The name of the Surviving Corporation shall
be “Wescorp Energy, Inc.

                    (c)      Articles and Bylaws. The certificate of
incorporation (the “Charter”) and bylaws of Wescorp (the “Bylaws”) immediately
after the Merger shall be the Wescorp Charter and the Wescorp Bylaws as in
effect immediately prior to the Merger.

1

--------------------------------------------------------------------------------

Exhibit 10.1

                    (d)      Directors and Executive Officers of the Surviving
Corporation. The directors of the Surviving Corporation immediately after the
Merger shall be the directors of Wescorp immediately prior to the Merger, each
of whom shall serve until his successor shall be duly elected and qualified. The
executive officers of the Surviving Corporation immediately after the Merger
shall be the executive officers of Wescorp immediately prior to the Merger, each
of whom shall serve until such time as his respective successor shall be duly
elected and qualified.

                    (e)      Authorized Capital Stock. The authorized capital
stock of the Surviving Corporation upon consummation of the Merger shall be as
set forth in the Wescorp Charter immediately prior to the Merger.

                    (f)      Effect of the Merger. At the Effective Time, the
effect of the Merger shall be provided in accordance with the DGCL. Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time, all the property, rights, privileges, powers and franchises of USA shall
vest in the Surviving Corporation, and all debts, liabilities, obligations,
restrictions, disabilities and duties of USA shall become the debts,
liabilities, obligations, restrictions, disabilities and duties of the Surviving
Corporation.

                    (g)      Additional Actions. If, at any time after the
Effective Time, the Surviving Corporation shall consider that any further
assignments or assurances in law or any other acts are necessary or desirable to
(i) vest, perfect or confirm, of record or otherwise, in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of USA acquired or to be acquired by the Surviving
Corporation as a result of, or in connection with, the Merger, or (ii) otherwise
carry out the purposes of this Agreement, USA, and its proper officers and
directors, shall be deemed to have granted to the Surviving Corporation an
irrevocable power of attorney to execute and deliver all such proper deeds,
assignments and assurances.

          Section 1.2.      Effective Date and Effective Time; Closing.

                    (a)      Subject to the satisfaction or waiver of the
conditions set forth in Articles VI, VII and VIII (as applicable) (other than
those conditions that by their nature are to be satisfied at the consummation of
the Merger, but subject to the fulfillment or waiver of those conditions), the
parties shall cause articles of merger relating to the Merger (the “Articles of
Merger”) to be filed with the Secretary of State of the State of Delaware
pursuant to the DGCL on a date selected by Wescorp after such satisfaction or
waiver. The Merger provided for herein shall become effective upon such filings
or on such other date as may be specified therein, which effective date is
herein called the “Effective Date.” The “Effective Time” of the Merger shall be
the time of such filings or otherwise as set forth in such filings.

                    (b)      A closing (the “Closing”) shall take place
immediately prior to the Effective Time at the offices of Patton Boggs LLP, 1801
California Street, Suite 4900, Denver, Colorado 80202 at 10:00 a.m., Denver,
Colorado time, or at such other place, at such other time, or on such other date
as the parties may mutually agree upon (such date is referred to as the “Closing
Date”). At the Closing, there shall be delivered to Wescorp and USA the
certificates and other documents required to be delivered under Articles VII and
VIII (as applicable) hereof.

ARTICLE II
CONSIDERATION

          Section 2.1.      Conversion of Shares. At the Effective Time, by
virtue of the Merger and without any action on the part of a holder of shares of
USA Common Stock:

2

--------------------------------------------------------------------------------

Exhibit 10.1

                    (a)      Wescorp Common Stock. Each share of Wescorp Common
Stock (as defined below) that is issued and outstanding immediately prior to the
Effective Time shall remain issued and outstanding and shall be unchanged by the
Merger.

                    (b)      USA Common Stock. All shares of USA Common Stock
issued and outstanding immediately prior to the Effective Time shall be
converted into, and shall be canceled in exchange for, the right to receive two
million shares of Wescorp common stock, $0.00001 par value per share (the
“Wescorp Common Stock”).

          Section 2.2.      Rights as Shareholders; Stock Certificates. At the
Effective Time, holders of USA Common Stock shall cease to be, and shall have no
rights as, stockholders of USA other than to receive the consideration provided
under Section 2.1(b) . On and after the Effective Date, all of the outstanding
stock certificates which prior to that time represented shares of USA Common
Stock shall be deemed for all purposes to evidence ownership of and to represent
the shares of Wescorp Common Stock into which the shares of USA Common Stock
represented by such certificates have been converted as herein provided. The
registered owner on the books and records of Wescorp or its transfer agent of
any such outstanding stock certificate shall, until such certificate shall have
been surrendered for transfer or otherwise accounted for to Wescorp or its
transfer agent, have and be entitled to exercise any voting and other rights
with respect thereto and to receive any dividend and other distributions upon
the shares of Wescorp Common Stock evidenced by such outstanding certificate as
above provided.

          Section 2.3.      No Fractional Shares. Notwithstanding any other
provision of this Agreement, neither certificates nor scrip for fractional
shares of Wescorp Common Stock shall be issued in the Merger. Each holder of USA
Common Stock who otherwise would have been entitled to a fraction of a share of
Wescorp Common Stock (after taking into account all stock certificates delivered
by such holder) shall receive in lieu thereof cash (without interest) in an
amount determined by multiplying the fractional share interest to which such
holder would otherwise be entitled by the closing price per share of Wescorp
Common Stock on the Closing Date, rounded to the nearest whole cent. No such
holder shall be entitled to dividends, voting rights or any other rights in
respect of any fractional share.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF USA AND SHAREHOLDER

          USA and Shareholder hereby represent and warrant, jointly and
severally, to Wescorp as follows:

               Section 3.1.      Organization and Good Standing. USA (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas; (b) has all requisite power and authority to own and
operate its property and assets, to lease the property and assets it operates as
lessee and to conduct the business in which it is currently, or is currently
proposed to be, engaged; (c) does not conduct business in any jurisdiction other
than Texas such that it would be required to be qualified to conduct business in
that jurisdiction; and (d) has the power and authority to execute, deliver and
perform its obligations under this Agreement. USA owns 100% of the outstanding
equity of each Subsidiary. Each Subsidiary is a Texas limited liability company
duly organized and, validly existing and in good standing with the State of
Texas. Other than the Subsidiaries, USA has no direct or indirect subsidiaries
and does not own any shares of capital stock or other securities of any other
entity.

               Section 3.2.      Enforceability, Authority, No Conflict. This
Agreement constitutes the legal, valid and binding obligation of USA and
Shareholder, enforceable against each of them in accordance with its terms. Upon
the execution and delivery by USA and Shareholder, this Agreement will
constitute the legal, valid and binding obligation of each of USA and the
Shareholder, enforceable against each of them in accordance with its terms. USA
has the power and authority to execute and deliver the

3

--------------------------------------------------------------------------------

Exhibit 10.1

Agreement and to perform its obligations under this Agreement, and such action
has been duly authorized by all necessary action by Shareholder and the USA
board of directors. Shareholder has all necessary legal capacity to enter into
this Agreement and to perform his obligations hereunder. The execution, delivery
and performance by USA and Shareholder of this Agreement and the consummation of
the transactions contemplated hereby: (a) have been duly authorized by all
necessary corporate action; (b) do not contravene the terms of USA’s articles of
incorporation or bylaws or the articles of organization or operating agreements
of either of the Subsidiaries (the “Governing Documents”), or any amendment
thereto; and (c) upon receipt of the Consents, will not violate, conflict with
or result in any breach or contravention of or the creation of any Encumbrance
under, any USA Contract or any legal requirement applicable to USA.

               Section 3.3.      Capitalization. USA’s authorized capital stock
consists of 100,000 shares of common stock, $0.01 par value per share. USA’s
issued and outstanding capital stock consists of 100,000 shares of USA Common
Stock. Shareholder is and will be on the Closing Date the record and beneficial
owner and holder of 100,000 outstanding shares of USA Common Stock, free and
clear of all Encumbrances. There are no securities convertible or exchangeable
into or any rights of any person or entity to acquire any capital stock of USA.
There are no buy/sell agreements, shareholders’ or partners’ agreements,
subscriptions, options, warrants, calls, rights, contracts, commitments,
understandings, restrictions or arrangements relating to the issuance or voting
of any equity interest of USA. All of the issued and outstanding shares of USA’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities laws and any right of third
parties. There is no person having any claim or right under any phantom interest
plan, interest appreciation rights plan, phantom interest agreement or interest
appreciation rights agreement or similar rights or agreements entered into or
maintained by USA.

          Section 3.4.      Financial Information. USA has delivered to Wescorp
a list of all assets and liabilities of the Companies as of July 31, 2007
(collectively referred to herein as the “Financial Information”).

          Section 3.5.      Books and Records. The books of account and other
financial records of USA, all of which have been made available to Wescorp, are
complete and correct.

          Section 3.6.      Sufficiency of Assets. The assets used by USA and
each Subsidiary in USA’s business are adequate to conduct the operations of the
Companies as currently conducted by the Companies and have been conducted during
the past 12 months. The assets of USA and each Subsidiary generally include all
assets needed by the Companies to conduct its project management consulting
business, including without limitation the electronic documentation, including
process/workflow/data maps, methodologies, know-how, technology and business
related to the Structural Dynamics, Asset Maturity Model, Strategic Value
Assessment, and any other aspects of USA’s Strategic Decision Management
Methodology, USA’s Integrated Operations Methodology, Concurrent Process
Management, and Field Operations Process Management. Neither the business nor
the assets of any of the Companies include or relate to the know-how,
technology, business or other aspects related to process simulation and/or lean
energy.

          Section 3.7.      Real Property. Neither USA nor either Subsidiary
owns any real property nor leases or subleases any real property. Wescorp will
not at the Closing have any liabilities, obligations or commitments relating to
any real property previously owned or used by USA.

          Section 3.8.      Title to Assets; Encumbrances. USA owns, or
otherwise has a valid leasehold interest providing sufficient and legally
enforceable rights to use, all of the assets used in the conduct of

4

--------------------------------------------------------------------------------

Exhibit 10.1

USA’s business. USA and its Subsidiaries have good and marketable title to all
of their respective assets, or associated leaseholds therein, free and clear of
all Encumbrances.

          Section 3.9.      Condition of Assets. The assets used in the conduct
of Companies’ business are in good operating condition and repair (ordinary wear
and tear excepted), have been reasonably maintained consistent with standards
generally followed in the industry, and are suitable for their present uses.

          Section 3.10.      Inventories. The Companies have no items of
inventory included as part of its assets.

          Section 3.11.      No Undisclosed Liabilities. Neither USA nor either
Subsidiary has any liability or obligation, secured or unsecured, whether
accrued, absolute, contingent, unasserted or otherwise, affecting the assets
used by USA in its business that is not specified in the Agreement and in the
Financial Information.

          Section 3.12.      Taxes. USA and its Subsidiaries have filed or
caused to be filed, or has properly filed extensions for, all tax returns that
are due on or before the Closing Date, and has paid or caused to be paid all
taxes due on or before the Closing Date, except taxes the validity or amount of
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside. USA and its Subsidiaries
have paid or caused to be paid, or has established reserves that are adequate in
all material respects for, all applicable tax liabilities that have accrued
prior to the Closing Date for all fiscal years which have not been examined and
reported on by the taxing authorities (or closed by applicable statutes).

          Section 3.13.      No Material Adverse Change. Since the date of the
Financial Information, there has not been any material adverse change in the
business, operations, prospects, assets, results of operations or condition
(financial or other) of USA or its Subsidiaries, and no event has occurred or
circumstance exists that may result in such a material adverse change.

          Section 3.14.      Legal Compliance. USA and each Subsidiary, and the
conduct and operations of USA’s business, have been in compliance with each law
(including rules and regulations thereof) of any federal, state, local or
foreign government, administrative agency or commission, or any other
governmental or regulatory entity or agency (“Governmental Body”), which (a)
affects or relates to this Agreement or any agreement entered into in
conjunction with this Agreement or the transactions contemplated hereby or
thereby or (b) is applicable to the Assets or the Business.

          Section 3.15.      Legal Proceedings; Orders. There are no pending
legal proceedings, investigations, administrative or other actions by any
Governmental Body (the “Proceedings”) or, to the knowledge of USA and
Shareholder, threatened Proceedings against or affecting the Companies, the
assets of the Companies or the business of the Companies. No injunction, writ,
temporary restraining order, decree or any order of any nature has been issued
by any court or other Governmental Body purporting to enjoin or restrain the
execution, delivery or performance of the Agreement.

          Section 3.16.      Absence of Certain Changes and Events. Since the
date of the Financial Information, the Companies have conducted their business
only in the ordinary course of business and the Companies have not sold or
transferred any of its assets. Other than the sale of inventory in the ordinary
course of business, other than for the sale or other disposition of excess,
obsolete or worn-out inventory or equipment, and other than the sale or
disposition of assets constituting tangible personal property that have been
replaced with other assets of equal or greater value or utility, and the
Companies have not sold

5

--------------------------------------------------------------------------------

Exhibit 10.1

any inventory to any customer on approval or on any other basis which entitles
the customer to return, or may obligate USA or either Subsidiary to repurchase,
such inventory.

          Section 3.17.      Contracts; No Defaults.

                    (a)      Except as set forth on Section 3.17(a) of the
Disclosure Schedule, neither USA nor either Subsidiary is a party to any written
Contract or any oral Contract material to its operations as they have been
conducted at any time during the past 12 months (each a “USA Contract”).
Complete and correct copies of all USA Contracts listed on Section 3.17(a) of
the Disclosure Schedule have been delivered to Wescorp by USA.

                    (b)      With respect to each USA Contract: (i) such USA
Contract is legal, valid, binding and enforceable against USA and in full force
and effect as against USA; (ii) following the Merger, each USA Contract will
continue to be legal, valid, binding, enforceable and in full force and effect
on identical terms as of the Closing Date immediately after giving effect to the
consummation of the transactions contemplated hereby; (iii) USA is not in breach
or default and, to the Knowledge of USA and Shareholder, no other party is in
breach or default and no event has occurred which with notice or lapse of time
would constitute a breach or default or permit termination, modification or
acceleration under such USA Contract; and (iv) USA has not repudiated any
provision of such USA Contract, and to the Knowledge of USA and Shareholder, no
party has repudiated any provision of thereof. USA is a party to all the USA
Contracts.

          Section 3.18.      Employee Relations. The Companies are in compliance
with all federal, state and municipal laws related to employment and employment
practices, terms and conditions of employment, and wages and hours, and are not
engaged in any unfair labor practice, and there are no arrears in the payment of
wages or social security taxes.

          Section 3.19.      Employee Benefit Plans. The Companies have no
employee benefit plans, including but not limited to any healthcare, pension,
profit sharing, retirement, deferred compensation, welfare and other similar
plans, programs or agreements, whether reduced to writing or not, relating to
the Companies’ employees, or maintained at any time by USA or either Subsidiary.

          Section 3.20.      Intellectual Property.

                    (a)      USA has not used any Intellectual Property material
for the conduct of its operations as they have been conducted during the past 12
months other than that listed on Section 3.30(a) of the Disclosure Schedule.
Except for Intellectual Property licensed pursuant to agreements listed on
Section 3.20(a) of the Disclosure Schedule, USA and each Subsidiary (1) validly
owns, beneficially and of record, and holds the entire right, title and interest
(in the United States) in and to the Intellectual Property material to its
operations, free and clear of any lien, claim or Encumbrance other than
Encumbrances permitted by Wescorp and all trade marks included therein are valid
and enforceable; (2) validly owns, beneficially and of record, the trade secrets
and confidential business information included in the know-how, free and clear
of any lien, claim or Encumbrance other than Encumbrances permitted by Wescorp;
(3) has the right to use all of the other know-how material to the operation of
the Business; and (4) upon the consummation of transaction and the assignment
and transfer provided for herein, USA and its Subsidiaries will have validly
assigned and transferred to Wescorp all right, title and interest in and to such
Intellectual Property and know-how, whether or not patentable, free and clear of
any lien, claim or Encumbrance other than Encumbrances permitted by Wescorp.

                    (b)      None of the products, services, processes, systems,
materials, literature, knowhow or software used, manufactured, provided,
offered, distributed or sold by or on behalf of USA nor

6

--------------------------------------------------------------------------------

Exhibit 10.1

any of the assets of USA infringes, dilutes, violates or misappropriates any
Intellectual Property or any other rights of any nature whatsoever of others.
USA has not received any notice of any such infringement, dilution, violation or
misappropriation. There is no domain name application pending of any other
person that would potentially interfere with or infringe any of USA’s rights in
internet web sites and internet domain names. No Proceeding or office action is
pending in which USA is named as a party, or, to USA’s Knowledge, threatened,
nor has any claim been asserted or threatened (by or against USA or any third
party), which involves any Intellectual Property or Know-how of or used by USA
nor, to USA’s Knowledge, does any state of facts exist under which any such
action, suit, arbitration, proceeding or investigation might be based. USA is
not subject to any judgment, order, writ, injunction or decree of any court or
any federal, state, local or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or any arbitrator, nor
has USA entered into, nor is it a party to, any agreement or other instrument.

                    (c)      Operation of the business by Wescorp after the
Closing in the manner in which USA’s business is currently conducted by USA will
not infringe, dilute, violate or misappropriate any Intellectual Property or any
other rights of any nature whatsoever of others.

          Section 3.21.      Brokers or Finders. Neither USA nor any of its
representatives have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the sale of USA’s business or the assets of
USA or the transactions contemplated hereby.

          Section 3.22.      Insurance. To the Knowledge of each of USA and
Shareholder, USA does not have in force any insurance as of the Closing Date.

          Section 3.23.      Indebtedness. There are no indentures, trust deeds,
loan agreements, or other instruments pursuant to which any of the Companies has
incurred indebtedness or has guaranteed the indebtedness of any person or entity
all of which shall be terminated and released with respect to any Company on or
prior to the Closing Date.

          Section 3.24.      Business.

                    (a)      Neither USA nor either Subsidiary has not conducted
any material business other than the principal business of the Companies, which
consists of project management consulting.

                    (b)      No related person or entity of USA or either
Subsidiary owns any assets that are needed to operate the business as presently
conducted.

          Section 3.25.      Full Disclosure.

                    (a)      To the best of the knowledge of USA and/or the
Shareholder, no representation or warranty or other statement made by USA in
this Agreement, the Disclosure Schedules, any supplement to the Disclosure
Schedules, the certificates delivered pursuant to this Agreement or otherwise in
connection with the transactions contemplated hereby contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.

                    (b)      USA does not have Knowledge of any fact that has
specific application to USA (other than general economic or industry conditions)
and that may materially adversely affect the assets, business, prospects,
financial condition or results of operations of USA that has not been set forth
in this Agreement or the Disclosure Schedule

7

--------------------------------------------------------------------------------

Exhibit 10.1

          Section 3.26.      Wescorp Information and Restricted Stock.

                    (a)      In regard to the shares of Wescorp’s Common Stock
constituting the merger consideration (as contemplated by Section 2.1(b)),
Shareholder confirms that all information, documents, records and books
pertaining to an investment in the shares of Wescorp’s Common Stock that have
been requested by USA or Shareholder have been made available or delivered to
USA or Shareholder. Shareholder also has received and reviewed copies of
Wescorp’s Form 10-KSB for the fiscal year ended December 31, 2006 and of
Wescorp’s Form 10-QSB for the three months ended June 30, 2007. Shareholder has
further had the opportunity to discuss the acquisition of the shares with
Wescorp.

                    (b)      Shareholder further represents that it is acquiring
the shares of Wescorp Common Stock for its own account for investment and not
with a view to the public distribution thereof, and that he will not sell any of
such shares unless they are registered under the Securities Act of 1933 (the
“Act”), as amended from time to time, or unless an exemption from such
registration is available. Shareholder acknowledges that he must bear the
economic risks associated with the shares for an indefinite period of time, that
a restrictive legend will be affixed to the certificate representing the shares
of Wescorp Common Stock and that a stop order will be placed in the appropriate
records of Wescorp with respect to such shares.

                    (c)      Shareholder represents that he is an “accredited
investor” as that term is defined in Rule 501 of Regulation D, as promulgated
under the Act.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF WESCORP

          Wescorp hereby represents and warrants to USA and Shareholder as
follows:

          Section 4.1.      Organization and Good Standing. Wescorp is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware with full corporate power and authority to conduct its
business as it is now conducted.

          Section 4.2.      Authority; No Conflict.

                    (a)      This Agreement constitutes the legal, valid and
binding obligation of Wescorp, enforceable against it in accordance with its
terms. Wescorp has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement, and such action has been duly authorized by all necessary corporate
action.

                    (b)      The execution, delivery and performance by Wescorp
of this Agreement and the consummation of the transactions contemplated hereby:
(a) have been duly authorized by all necessary corporate action; (b) do not
contravene the terms of the Wescorp Charter and Wescorp Bylaws; and (c) will not
violate, conflict with or result in any breach or contravention of any contract
to which Wescorp may be bound.

          Section 4.3.      Consents. Wescorp has obtained the required Consents
from any person or entity in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the transactions
contemplated hereby.

          Section 4.4.      Certain Proceedings. There is no pending Proceeding
that has been commenced against Wescorp and that challenges, or may have the
effect of preventing, delaying, making illegal or

8

--------------------------------------------------------------------------------

Exhibit 10.1

otherwise interfering with, any of the transactions contemplated hereby. To
Wescorp’s Knowledge, no such Proceeding has been threatened.

          Section 4.5.      Full Disclosure. To the best of Wescorp’s knowledge,
no representation or warranty or other statement made by Wescorp in this
Agreement, the Disclosure Schedules, any supplement to the Disclosure Schedules,
the certificates delivered pursuant to this Agreement or otherwise in connection
with the transactions contemplated hereby contains any untrue statement or omits
to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.

                    (a)      Wescorp does not have Knowledge of any fact that
has specific application to Wescorp (other than general economic or industry
conditions) and that may materially adversely affect the assets, business,
prospects, financial condition or results of operations of Wescorp that has not
been set forth in this Agreement or the Disclosure Schedule.

COVENANTS OF THE PARTIES

          Section 4.6.      Further Assurances; Access to Properties and
Information. Each of the parties hereto agrees to execute and deliver any and
all further agreements, documents or instruments necessary or convenient to
effect this Agreement and the transactions referred to herein or contemplated
hereby or reasonably requested by the other party to perfect or evidence its
rights hereunder. Shareholder and USA shall use their best efforts to effect an
orderly transfer of control of the assets of USA to Wescorp and to complete the
transactions contemplated by this Agreement as promptly as practicable. Each
party will promptly notify the other party of any information delivered to or
obtained by such party by or from any third party that would prevent the
consummation of the transactions contemplated by this Agreement. Additionally,
USA and Shareholder shall from time to time furnish, or cause to be furnished,
to Wescorp, such financial, tax and operating data and other available
information with respect to USA and its assets, properties, employees,
businesses and operations as Wescorp shall from time to time reasonably request.

          Section 4.7.      Confidentiality. Shareholder shall maintain as
confidential this Agreement and the terms and conditions hereof, as well as all
records, correspondence, memoranda, writings, documents and instruments arising
out of, or relating thereto or made in connection therewith, and further agree
not to disclose any thereof and any proprietary information or confidential
information pertaining to the business of USA to any person or entity except as
required by statute or court or administrative order, and only then with prior
or concurrent written notice to Wescorp stating the matters disclosed and
identifying to whom disclosed, certifying that such persons were notified in
writing that such materials are subject to the confidentiality and
non-disclosure obligations as imposed herein, except with respect to federal,
state or local governmental audits or investigations.

          Section 4.8.      Consents. The parties agree to cooperate with each
other and with any and all third parties in obtaining all Consents (including
such permits or authorizations as may be required by any Governmental Body),
necessary or desirable to effect the transactions contemplated hereby.

          Section 4.9.      Expenses. Each party agrees to pay its own expenses
incurred in connection with this Agreement, the transactions contemplated
hereby, the negotiations leading to the same and the preparations made for
carrying the same into effect.

          Section 4.10.      “Strategic Decision Sciences” Name. On and after
the Effective Time, Wescorp shall not make any claim to ownership of the name
“Strategic Decision Sciences”.

9

--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE V
CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER

          The respective obligation of each of the parties hereto to consummate
the Merger is subject to the fulfillment, or, to the extent permitted by
applicable law, waiver by the parties hereto prior to the Effective Date, of
each of the following conditions:

          Section 5.1.      USA Shareholder Approval. This Agreement shall have
been duly approved by the requisite vote of the shareholders of USA Common
Stock.

          Section 5.2.      No Injunction. No Governmental Body of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and prohibits
consummation of the Merger.

ARTICLE VI
CONDITIONS PRECEDENT TO WESCORP’S OBLIGATION TO CLOSE

          Wescorp’s obligation to effect the Merger and to take the other
actions required to be taken by Wescorp at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Wescorp, in whole or in part):

          Section 6.1.      Accuracy of Representations. All of USA’s and
Shareholder’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement, and shall be accurate in all material respects as of the time
of the Closing as if then made, without giving effect to any materiality
qualifications contained therein or to any supplement to the Disclosure
Schedule.

          Section 6.2.      USA’s and Shareholder’s Performance. All of the
covenants and obligations that USA and the Shareholder are required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects without giving effect to any materiality qualifications
contained therein.

          Section 6.3.      Consents. Consents shall have been obtained from the
parties to any material agreements of USA that grants such parties the right to
terminate in the event of a change of control and shall be in full force and
effect.

          Section 6.4.      Documents. USA and the Shareholder, as the case may
be, shall deliver to Wescorp, the following:

                    (a)      certificates executed by each of USA and the
Shareholder as to the accuracy of their representations and warranties as of the
Closing in accordance with Article III and as to their compliance with and
performance of their covenants and obligations to be performed or complied with
at or before the Closing in accordance with Article V; and

                    (b)      a certificate of the Secretary or President of USA
certifying, as complete and accurate as of the Closing, copies attached thereto
of the Governing Documents of USA, certifying and attaching all requisite
resolutions or actions of USA’s board of directors and its sole Shareholder

10

--------------------------------------------------------------------------------

Exhibit 10.1

approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

          Section 6.5.      Due Diligence. Wescorp shall be satisfied with the
results of its due diligence investigation of USA.

          Section 6.6.      Material Adverse Change. There shall not have
occurred a material adverse change in the business, financial condition,
prospects, receivables, book value, assets or operations of USA or any material
increase in any liabilities since the Balance Sheet.

ARTICLE VII
CONDITIONS PRECEDENT TO USA’S OBLIGATION TO CLOSE

          USA’s obligation to effect the Merger and to take the other actions
required to be taken by USA at the Closing is subject to the satisfaction, at or
prior to the Closing, of each of the following conditions (any of which may be
waived by USA in whole or in part):

          Section 7.1.      Accuracy of Representations. All of Wescorp’s
representations and warranties in this Agreement (considered collectively), and
each of these representations and warranties (considered individually), shall
have been accurate in all material respects as of the date of this Agreement and
shall be accurate in all material respects as of the time of the Closing as if
then made.

          Section 7.2.      Wescorp’s Performance. All of the covenants and
obligations that Wescorp is required to perform or to comply with pursuant to
this Agreement at or prior to the Closing (considered collectively), and each of
these covenants and obligations (considered individually), shall have been
performed and complied with in all material respects.

          Section 7.3.      Documents. Wescorp shall deliver to USA and the
Shareholder, as the case may be, the following:

                    (a)      a certificate executed by Wescorp as to the
accuracy of its representations and warranties as of the Closing in accordance
with Article IV and as to its compliance with and performance of its covenants
and obligations to be performed or complied with at or before the Closing in
accordance with Article V; and

                    (b)      a certificate of the Secretary or President of
Wescorp certifying, as complete and accurate as of the Closing, attached copies
of the Wescorp Charter and Wescorp Bylaws and certifying and attaching all
requisite resolutions or actions of Wescorp’s board of directors approving the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

ARTICLE VIII
INDEMNIFICATION; REMEDIES

          Section 8.1.      Indemnification by USA and the Shareholder.
Shareholder hereby agrees to defend, indemnify and hold harmless Wescorp, its
directors, officers, affiliates, successors and assigns, from and against any
and all claims, losses, damages, liabilities, costs and expenses (including
attorneys’ fees and court costs) (collectively, “Wescorp Damages”) incurred by,
resulting from, consisting of or arising out of or in connection with USA, the
Shareholder, or pre-Closing matters related to the business or USA, including
without limitation, (a) any misrepresentation, breach of representation or
warranty or failure to perform any covenant or agreement of USA or Shareholder
in this Agreement or in any of the agreements, schedules or exhibits
contemplated herein; (b) any claims of any employee or consultant of

11

--------------------------------------------------------------------------------

Exhibit 10.1

other person or entity arising from actions of USA or any of its affiliates or
agents prior to the Closing Date; (c) any litigation, suit, action,
investigation, proceeding or controversy arising out of the Assets or the
business of USA prior to the Closing Date; and (e) any actions, inactions,
liabilities, obligations or commitments, fixed or contingent, of USA, the
Shareholder or any affiliate of them.

          Section 8.2.      Indemnification Wescorp. Wescorp hereby agrees to
defend, indemnify and hold harmless USA, its directors, officers, affiliates,
successors and assigns, its Subsidiaries, and Shareholder from and against any
and all claims, losses, damages, liabilities, costs and expenses (including
attorneys’ fees and court costs) (collectively, “USA Damages”, Wescorp Damages
and USA Damages shall be collectively referred to as “Damages”) incurred by,
resulting from, consisting of or arising out of or in connection with any
misrepresentation, breach of representation or warranty or failure to perform
any covenant or agreement of Wescorp in this Agreement or in any of the
agreements, schedules or exhibits contemplated herein.

          Section 8.3.      Method of Asserting Claims.

                    (a)      Whenever a party (the “Claimant”) has incurred or
suffered Damages for which it is entitled to indemnification under this Article
IX, the Claimant shall, prior to the expiration of the representation, warranty,
covenant or agreement to which such claim relates, give written notice of such
claim (a “Claim Notice”) to the applicable party (the “Recipient”). Each Claim
Notice shall state the amount of claimed Damages (the “Claimed Amount”), if
known, and the basis for such claim.

                    (b)      Within 20 days after delivery of a Claim Notice,
Recipient shall provide to the Claimant a written response (the “Response
Notice”) in which the Recipient shall: (i) agree that all of the Claimed Amount
is owed to Claimant, (ii) agree that part, but not all, of the Claimed Amount
(the “Agreed Amount”) is owed to Claimant, or (iii) contest that any of the
Claimed Amount is owed to Claimant. The Recipient may contest the payment of all
or a portion of the Claimed Amount only based upon a good faith belief that all
or such portion of the Claimed Amount does not constitute Damages for which the
Claimant is entitled to indemnification under this Article IX. If no Response
Notice is delivered by the Recipient within such 20-day period, the Recipient
shall be deemed to have agreed that all of the Claimed Amount is owed to
Claimant.

                    (c)      If the Recipient in the Response Notice agrees (or
is deemed to have agreed) that all of the Claimed Amount is owed to Claimant,
Recipient shall promptly pay to Claimant an amount in cash equal to the Claimed
Amount. If the Recipient in the Response Notice agrees that part, but not all,
of the Claimed Amount is owed to Claimant, the Recipient shall promptly pay to
Claimant an amount in cash equal to the Agreed Amount set forth in such Response
Notice. Acceptance by Claimant of part payment of any Claimed Amount shall be
without prejudice to Claimant's right to claim the balance of any such Claimed
Amount.

                    (d)      Claimant shall give prompt written notification to
the Recipient of the commencement of any action, suit or proceeding relating to
a third party claim for which indemnification pursuant to this Article IX may be
sought. Within 20 days after delivery of such notification, the Recipient may,
upon written notice thereof to Claimant, assume control of the defense of such
action, suit or proceeding with counsel reasonably satisfactory to Claimant,
provided the Recipient acknowledges in writing to Claimant that any damages,
fines, costs or other liabilities that may be assessed against Claimant in
connection with such action, suit or proceeding constitute Damages for which
Claimant shall be entitled to indemnification pursuant to this Article IX. If
the Recipient does not so assume control of such defense, Claimant shall control
such defense. The party not controlling such defense may participate therein at
its own expense; provided that if the Recipient assumes control of such defense
and Claimant reasonably concludes that the Recipient and Claimant have
conflicting interests or different defenses

12

--------------------------------------------------------------------------------

Exhibit 10.1

available with respect to such action, suit or proceeding, the reasonable fees
and expenses of counsel to Claimant shall be considered “Damages” for purposes
of this Agreement. The party controlling such defense shall keep the other Party
advised of the status of such action, suit or proceeding and the defense thereof
and shall consider in good faith recommendations made by the other party with
respect thereto. Claimant shall not agree to any settlement of such action, suit
or proceeding without the prior written consent of the Recipient, which shall
not be unreasonably withheld, conditioned or delayed. The Recipient shall not
agree to any settlement of such action, suit or proceeding without the prior
written consent of Claimant, which shall not be unreasonably withheld,
conditioned or delayed (it being understood that it is reasonable to withhold
such consent if, among other things, the settlement or the entry of judgment (A)
lacks a complete release of Claimant for all liability with respect thereto or
(B) imposes any liability or obligation on Claimant).

          Section 8.4.      Payment of Indemnification Obligation. All
indemnification by the Recipient hereunder shall be effected by payment of cash
or delivery of a cashier's or certified check in the amount of the
indemnification liability.

          Section 8.5.      Survival of Representations; Claims for
Indemnification. All representations and warranties made by the parties herein
or in any instrument or document furnished in connection herewith shall survive
the Closing and any investigation at any time made by or on behalf of the
parties hereto. All such representations and warranties shall expire on the
second anniversary of the Closing Date, except for claims, if any, asserted in
writing prior to such second anniversary, which shall survive until finally
resolved and satisfied in full. All claims and actions for indemnity pursuant to
this Article IX for breach of any representation or warranty shall be asserted
or maintained in writing by Claimant on or prior to the expiration of such
two-year period.

ARTICLE IX
GENERAL PROVISIONS

          Section 9.1.      Publicity. The parties agree that all publicity
concerning this Agreement and the transactions contemplated hereby, including
all press releases and similar public announcements and communications, shall be
coordinated and planned by Wescorp. Neither USA (prior to the Closing) nor
Shareholder shall take any such actions without the prior written approval of
Wescorp.

          Section 9.2.      Notices. All notices or other communications
hereunder shall be deemed to have been duly given and made if in writing and if
served by personal delivery upon the party for whom it is intended, if delivered
by registered or certified mail, return receipt requested, or by a national
courier service, or if sent by facsimile, provided, however that the facsimile
is promptly followed by telephone confirmation thereof to the appropriate person
at the address set forth below, or at such other address as may be designated in
writing hereafter, in the same manner, by such person.

If to Wescorp: With a copy to:     Wescorp Energy, Inc. Patton Boggs LLP Suite
770, 435 – 4th Avenue S.W. 1660 Lincoln Street, Suite 1900 Calgary, Alberta,
Canada T2P 3A8 Denver, Colorado 80264 Attention: Douglas Biles Attention: Alan
Talesnick, Esq. (403) 206-3990 (telephone) (303) 830-1776 (telephone) (403)
206-3993 (facsimile) (303) 894-9239 (facsimile)

13

--------------------------------------------------------------------------------

Exhibit 10.1

If to USA: If to Shareholder:     Strategic Decision Sciences USA, Inc. Scott M.
Shemwell 20715 Park Pine Drive 20715 Park Pine Drive Katy, Texas 77450 Katy,
Texas 77450 Attention: Scott Shemwell (281) 414-6958 (telephone) (281) 414-6958
(telephone) (281) 492-0220 (facsimile) (281) 492-0220 (facsimile)  

          Any such notice shall be deemed delivered (a) on the date delivered if
by personal delivery, (b) on the date upon which the return receipt is signed or
delivery is refused or the notice is designated by the postal authorities as a
not deliverable, as the case may be, if mailed by registered or certified mail,
(c) on the next succeeding business day if sent by national courier service, or
(d) on the date telecommunicated if by telecopier if confirmed by telephone
confirmation.

          Section 9.3.      Amendment; Waiver. Any provision of this Agreement
may be amended or waived if, and only if such amendment or waiver is in writing
and signed, in the case of an amendment, by Wescorp and USA, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

          Section 9.4.      Assignment. No party to this Agreement may assign
any of its rights or obligations under this Agreement without the prior written
consent of the other parties hereto.

          Section 9.5.      Entire Agreement. This Agreement (including all
Disclosure Schedules and Annexes hereto) contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters.

          Section 9.6.      Parties in Interest. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer upon any person or entity other than Wescorp, USA,
Shareholder or their successors or permitted assigns, any rights or remedies
under or by reason of this Agreement.

          Section 9.7.      Governing Law; Jurisdiction. This Agreement shall be
construed under and governed by the laws of the State of Delaware, its rules of
conflict of laws notwithstanding.

          Section 9.8.      Specific Performance. The parties hereto agree that
if any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, irreparable damage would occur,
no adequate remedy at law would exist and damages would be difficult to
determine, and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.

          Section 9.9.      Headings. The heading references herein and in the
table of contents hereto are for convenience purposes only, do not constitute a
part of this Agreement, and shall not be deemed to limit or affect any of the
provisions hereof.

          Section 9.10.      Execution. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and

14

--------------------------------------------------------------------------------

Exhibit 10.1

of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

[Signature Page Follows]

 

 

 

 

15

--------------------------------------------------------------------------------

Exhibit 10.1

          IN WITNESS WHEREOF, the parties have executed this Agreement on the
respective dates set forth below.

    WESCORP ENERGY, INC.                   Dated: By: /s/ Douglas Biles    
Name: Douglas Biles     Title: Chief Executive Officers                
STRATEGIC DECISION SCIENCES USA, INC.                   Dated: By: /s/ Scott
Shemwell     Name: Scott Shemwell     Title: President             Dated:  
SHAREHOLDER:                 /s/ Scott Shemwell     Scott Shemwell, Individually

16

--------------------------------------------------------------------------------

Annex I

Definitions

          For purposes of this Agreement, the following terms and variations
thereof have the meanings specified or referred to in this Annex I:

          “Consent” shall mean any approval, consent, ratification, waiver or
other authorization required, whether arising under any Contract to which USA is
a party or under any legal requirement binding on USA, with respect to any
change of control provision or prohibition that would otherwise grant any third
party the right to terminate such Contract upon a change of control or prevent
the consummation of the Merger.

          “Contract” shall mean any agreement, contract, lease, license,
consensual obligation, promise or undertaking (whether written or oral and
whether express or implied), whether or not legally binding.

          “Encumbrance” shall mean any charge, claim, community or other marital
property interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.

          “Intellectual Property” shall mean all intellectual property used,
owned or licensed (as licensor or licensee) by USA or in which USA has a
proprietary interest, including (a) the Marks and all assumed fictional business
names, trade names, registered and unregistered trademarks, service marks and
all applications and registrations therefor, (b) all patents and patent
applications and all inventories, improvements, ideas and discoveries, whether
or not patentable, (c) all registered and unregistered copyrights in both
published works and unpublished works, (d) all rights in mask works, and (e) all
knowhow, trade secrets, confidential or proprietary information, customer lists,
software (including but not limited to all source code, object and binary code),
technical information, data, process technology, plans, drawings and blue
prints.

          “Knowledge” shall mean an individual will be deemed to have Knowledge
of a particular fact or other matter if:

                         (a)      that individual is actually aware of that fact
or matter; or

                         (b)      a prudent individual could be expected to
discover or otherwise become aware of that fact or matter in the course of
conducting a reasonably comprehensive investigation regarding the accuracy of
any representation or warranty contained in this Agreement.

--------------------------------------------------------------------------------